UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 9, 2014 AEHR TEST SYSTEMS (Exact name of registrant as specified in its charter) California 000-22893 94-2424084 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) FREMONT, CA 94539 (Address of principal executive offices, including zip code) 510-623-9400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure . On July 9, 2014, Gayn Erickson, the President and Chief Executive Officer of Aehr Test Systems (the “Company”), will participate in the Sixth Annual CEO Investor Summit 2014 in San Francisco, California. A copy of the slides relating to Mr. Erickson’s presentation is available in the Investor Relations section of the Company’s website at www.aehr.com and is furnished herewith as Exhibit 99.1 attached hereto. All of the information furnished in this report (including Exhibit 99.1) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and unless expressly set forth by specific reference in such filings, shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings. Item 9.01 Financial Statements and Exhibits . (d) Exhibits. Exhibit Number Description Presentation dated July 9, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEHR TEST SYSTEMS By: /s/ GARY L. LARSON Gary L. Larson
